Filed 12/14/22 Stevenson v. Zakhar CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION FOUR



 ANNETTE STEVENSON,                                                B311764

         Plaintiff and Appellant,                                  (Los Angeles County
                                                                   Super. Ct. No. BC714372)
         v.

 JAMES ZAKHAR et al.,

         Defendants and Respondents.



       APPEAL from an order of the Superior Court of Los
 Angeles County, Barbara A. Meiers, Judge. Affirmed.
       Annette Stevenson, in pro. per., for Plaintiff and Appellant.
       Carlson Law Group, Jason M. Murphy and Coleen H. Lowe
 for Defendants and Respondents.




 `
                       INTRODUCTION

      Annette Stevenson appeals from the trial court’s order
denying her motion to vacate and set aside the order dismissing,
with prejudice, her complaint against James Zakhar, Cheryl
Zakhar and The Zakhar Family Trust (collectively, Zakhar). For
the reasons discussed below, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       On July 18, 2018, Stevenson filed a complaint against
Zakhar for breach of warranty of habitability and breach of
peaceful and quiet enjoyment of premises. The trial court set the
matter for a jury trial on August 5, 2019.
       On August 2, 2019, Stevenson moved ex parte to continue
the August 5, 2019 trial date. The court denied the request.
       On August 5, 2019, the day trial was set to begin,
Stevenson filed an ex parte request for reconsideration of her
motion to continue trial. In support of her request for
reconsideration, Stevenson attached letters from her physicians
stating she suffers from major depressive disorder, and that she
is “unable to handle undue stress or represent herself in a court
of law.”
       The court granted Stevenson’s motion for reconsideration,
and continued the trial date to January 6, 2020. The court also
set a hearing for an “Order to Show Cause Re: Dismissal” for the
same date.
       On January 6, 2020, the trial court dismissed the complaint
with prejudice.1
       Over a year later, on January 15, 2021, Stevenson filed a
motion to vacate and set aside the court’s January 6, 2020 order
of dismissal under Code of Civil Procedure section 473. Code of
Civil Procedure section 473, subdivision (b) authorizes the trial

1    The January 6, 2020 minute order is not in the record on
appeal. The parties agree, however, that Stevenson failed to
appear at trial.
                                2
court to relieve a party from a dismissal entered as a result of the
party’s “mistake, inadvertence, surprise or excusable neglect.”
Application for this relief, however, must be made “within a
reasonable time, in no case exceeding six months, after the
judgment, dismissal, order, or proceeding was taken.” (Code Civ.
Proc., § 473, subd. (b).) Stevenson argued she suffers from major
depressive disorder and the “interests of justice would have been
best served by a continuance of the [t]rial.” The court denied the
motion on the ground it was untimely. The court stated it has “no
jurisdiction or power to act, the entire action having been
concluded long ago, and there being no constitutional due process
violation shown which might justify or even permit any re-
opening of the case.”
       Stevenson appeals from the order denying her motion to
vacate the order of dismissal.

                          DISCUSSION

       Stevenson’s sole contention on appeal is the court erred by
not granting her motion to continue trial based on her
unavailability. As discussed above, however, the trial court
granted her motion for reconsideration, and continued the trial
date from August 5, 2019 to January 6, 2020.
       The record does not reflect Stevenson filed any subsequent
motions to continue trial. Thus, although not entirely clear, it
appears Stevenson contends the trial court erred by not
continuing the trial date on its own motion when she failed to
appear for trial on January 6, 2020. Stevenson fails to cite any
authority in support of her position. We therefore deem this
contention forfeited. (See Benach v. County of Los Angeles (2007)
149 Cal.App.4th 836, 852, fn. omitted [“When an appellant fails
to raise a point, or asserts it but fails to support it with reasoned
argument and citations to authority, we treat the point as
[forfeited].”].) Nor does she argue the trial court erred by denying
her motion to vacate on the ground it was untimely. (See Jones v.

                                  3
Superior Court (1994) 26 Cal.App.4th 92, 99 [“Issues do not have
a life of their own: if they are not raised or supported by
argument or citation to authority, we consider the issues
[forfeited].”].)
       Accordingly, we conclude Stevenson failed to meet her
burden on appeal to demonstrate reversible error.

                         DISPOSITION

     The order is affirmed. In the interests of justice, costs on
appeal are not awarded. (Cal. Rules of Court, rule 8.278(a)(5).)

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                       CURREY, J.
We concur:




COLLINS, Acting P.J.




SCADUTO, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to Article VI, section 6, of the California
Constitution.
                                 4